Trumbull, J. The questions involved in this case have .all been settled by the decision in the case of the Board of Trustees of Illinois and Michigan Canal v. Brainard, decided at the present term, ante, page 487, and a decree will be entered in this Court, conformably to the principles settled in that case, allowing appellees to purchase at the appraisement, out lots numbered three and sixteen, as designated upon the plat and subdivision of the premises in question, made and filed for record, by the said trustees, on the thirty-first day of August, eighteen hundred and forty-eight, said out lots three and sixteen, embracing all the improvements made upon the land in controversy, prior to December 2, 1848. Decree reversed and modified, decree entered in this Court. Decree reversed.